Case 1:20-cv-04980-LJL Document 5-13 Filed 07/29/20 Page 1of4

Exhibit 13
Case 1:20-cv-04980-LJL Document 5-13 Filed 07/29/20 Page 2 of 4

CORNICELLO, TENDLER & BAUMEL-CORNICELLO, LLP
COUNSELORS AND ATTORNEYS AT LAW

ANTHONY J. CORNICELLO 2 WALL STREET, 20TH FLOOR,

SUSAN BAUMEL-CCRNICELLO * NEW YORK, N.Y. 10005

DAVID B. TENDLER **

JAY H, BERG

FREDERICK £. PARK TELEPHONE (212) 994-0260
—" FACSIMILE (212) 994-0268

ANDREW CASSADY (NOT POR SERVICE OF DOCUMENTS)

SCOTT }. GREENBLATT **
MARIANNA L. PICCIOCCHI **

PAUL F. PERAGINE, **
COUNSEL

* ADMITTED IN NEW YORK, September 13, 2019

CONNECTICUT & WASHINGTON, BC

** ADMITTED IN NEW YORK

or VIA FIRST CLASS MAIL

Ashley Aguiar

American Arbitration Association
1301 Atwood Avenue, Suite 211N
Johnston, Rhode Island 02919

Re: Laura Langford v. Diana Beck
Case No.: 01-19-0001-8772

Dear Ms. Aguiar:

In accordance with the instructions from the Arbitrator in this case, |
retained an investigator to attempt to contact Diana Beck. The investigator's
report is enclosed.

In addition, i personally left two (2) voicemails for Ms. Beck, asking her to
either call me or to call you.

Please advise the Arbitrator.

~ Fe truly R.

eS a

\ctsbs\firm docs\WP\120119-01 (Laura Langford)\Ltr to A. Aguiar.9.13.19.doc
Case 1:20-cv-04980-LJL Document 5-13 Filed 07/29/20 Page 3 of 4

Charles Griffin Intelligence on

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT

 

TO: Jay H. Berg, Esq.
FM: Philip Segal
RE: Diana Beck

DT: September 12, 2019

MEMORANDUM

SCOPE OF INVESTIGATION

 

You have asked us to prepare this memorandum on our efforts to contact Diana Beck of
438 W. 37" St., unit 5D in New York, against whom your client is in arbitration.

FINDINGS

We consulted databases and determined that Beck’s probable cell phone number is (917)
680-5445. We left messages at this number asking her to call us because we were asked to locate
her on behalf of an attorney in a matter to do with her condominium. We left the messages at 3
PM on September 10 and 10 AM on September 11. After that, we called more than five times but
the phone appears to have been switched off through 11 AM today.

Other numbers in databases for Beck were (917) 399-0063 and (212) 971-9316, but these
were probably outdated.

We also determined through databases that there is no record of any sub-tenant in the
unit. Internet research determined that the building has a part-time doorman. We did not visit the
building to try to talk to a doorman or other neighbors, or to knock on Beck’s door (assuming we
could gain legal access to the building).

However, by telephone we interviewed Ruth Fredenthal, Beck’s neighbor in unit 5B. She
told us that she had seen Beck in the building approximately two weeks ago. While they are not
close, she said of Beck, “she lives here.” We spoke with Fredenthal at 10:55 AM today
(September 12). She may be reached at (212) 244-2271.

We also spoke with another of Beck’s neighbors, Warren Isensee in unit 5C, on
September 11 at 12:40 PM. He said he had not seen Beck in “a couple of months.” He may be
reached at (646) 245-5911.

45 Rockefeller Plaza, Suite 2000 - New York, NY 10111
(212) 332-2845
Case 1:20-cv-04980-LJL Document 5-13 Filed 07/29/20 Page 4 of 4

Finally, we left a message this morning for Tom Wool, President of the condominium
board (according to New York City Department of Buildings records). He has not called back.
His number is (917) 806-6741.

Page 2 of 2
Diana Beck
September 12, 2019
